DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 8/4/21 and has been entered and made of record. Currently, claims 1-8 and 17-21 are pending, of which claim 21 is newly added.

Drawings

Applicant’s amendment to the specification has overcome the objection set forth in the previous Office Action and has therefore been withdrawn.

Claim Interpretation

Applicant’s amendment to claims 2 and 5-8 has changed the interpretation of the claims and no longer invokes 35 USC 112(f).

Claim Rejections - 35 USC § 112

Applicant’s amendment to claims 2 and 5-8 has overcome the rejection set forth in the previous Office Action and has therefore been withdrawn.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 20 have been considered but are moot in view of a new ground(s) of rejection necessitated by the current amendment.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ooba (US 8,718,078) in view of Dalvi et al. (US 2018/0285031).
Regarding claims 1 and 20, Ooba discloses a non-transitory computer readable medium storing a program causing a computer having a plurality of network interfaces to function as and an information processing apparatus comprising: 
a plurality of network interfaces (see Figs 1 and 2, and col 4 lines 27-63, print control apparatus 101 contains NICs units 102 and 103); 
101 contains first memory unit 206, second memory unit 208 and HDD unit 205 and image forming apparatus 107 contains HDD 309); and 
storing output regulation information that defines output permission with respect to the network interfaces and a processor, configured to output the data stored in the storage areas to the network interfaces based on the output permission (see Fig. 11A, col 8 lines 1-14, and col 8 line 43-col 9 line 49, when a print job is transmitted from a terminal apparatus 111 or 115 the print job is stored with associated network information as input information, the print job and associated network information is stored in a management table 700 in HDD 309, and this information is used to transmit the print data to either the terminal apparatus 111 or 115, print data will only be transmitted to a device located on the same network that transmitted the print data, another words, the network information must match).
Ooba does not disclose expressly storing output regulation information that defines output permission of each of the storage areas with respect to the network interfaces.
Dalvi discloses a memory device having a plurality of storage areas for storing data, and storing output regulation information that defines an output permission of each of the storage areas with respective to the network interfaces and a processor, configured to output the data stored in the storage areas to the network interfaces based on the output permission of each storage area (see paras 20, 26-27, 30, 37-38, 42-43, 45, 47, and 50-52, memory 209 stores a plurality of hot folders, the hot folders store print function and print processing information in addition to the transfer protocol to be used to transmit the data between devices).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the defined output permission associated with a storage area (i.e. hot folder), as described by Dalvi, with the system of Ooba.

Therefore, it would have been obvious to combine Dalvi with Ooba to obtain the invention as specified in claims 1 and 20.

Regarding claim 2, Ooba further discloses a control that the data in the storage area is not output through a network interface other than an output-permit network interface permitted as the output path by the output regulation information associated with the each storage area, among the plurality of network interfaces (see col 8 line 43-col 9 line 49, when a print job is transmitted from a terminal apparatus 111 or 115 the print job is stored with associated network information as input information, the print job and associated network information is stored in a management table 700 in HDD 309, and this information is used to transmit the print data to either the terminal apparatus 111 or 115, print data will only be transmitted/output to a device located on the same network that transmitted the print data, another words, the network information must match).  
Regarding claims 3 and 4, Ooba further discloses wherein the processor is configured to store an input regulation information that defines an input-permitted network interface permitted as an input path of data to be stored in the storage area in association with the each storage area (see col 7 lines 26-45 and col 8 lines 1-14, all print data from a first network are stored in a first memory unit 206 and all print data from a second network are stored in second memory unit 208, when a print job is transmitted from a terminal apparatus 111 or 115 the print job is stored with associated network information as input information, the print job and associated network information is stored in a management table 700 in HDD 309).
Regarding claims 5 and 6, Ooba further discloses further comprising: wherein the processor is configured to perform a control that data in the storage area is not stored through a 206 and all print data from a second network are stored in second memory unit 208, when a print job is transmitted from a terminal apparatus 111 or 115 the print job is stored with associated network information as input information, the print job and associated network information is stored in a management table 700 in HDD 309).  
Regarding claims 7 and 8, Ooba further discloses wherein the output regulation information also defines an output-permitted network interface, as an input-permitted network - 36 -interface permitted as an input path of data to be stored in the storage area, the processor is configured to perform a control that data in the storage area is not stored through a network interface other than the input-permitted network interface defined by the output regulation information, among the plurality of network interfaces (see Fig. 11 and col 7 lines 26-45 and col 8 lines 1-14, all print data from a first network are stored in a first memory unit 206 and all print data from a second network are stored in second memory unit 208, when a print job is transmitted from a terminal apparatus 111 or 115 the print job is stored with associated network information as input information, the print job and associated network information is stored in a management table 700 in HDD 309, and this information is used to transmit the print data to either the terminal apparatus 111 or 115, print data will only be transmitted/output to a device located on the same network that transmitted the print data, another words, the network information must match).  
Regarding claims 17 and 18, Ooba further discloses wherein the processor is configured to further receive a setting of the output regulation information, and receive a setting of an output-permitted network interface permitted as an output path of data stored in the storage areas or a network interface not permitted, on a per-group basis including one or more network interfaces among the plurality of network interfaces (see Fig. 11A, col 7 lines 26-45, col 8 lines 700 stores network information regarding input and output regulation of print data based on groups, such as the terminal apparatus or user that transmitted the print data).  
Regarding claim 19, Ooba further discloses - 40 –wherein the processor is configured to further retain an undesignated output network interface information in association with the each storage area; and the processor is configured to further output the data through a network interface indicated by the undesignated output network interface information, in a case where there is no designation of a network interface as an output path of the data in an instruction to output data in the storage area through a network (see Fig. 21A, col 11 lines 43-46, and col 12 lines 18-22, a user can set a print job as “shared” or “secure”,  shared can be output to any other network and secure data cannot be output to any network).

Allowable Subject Matter

Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.